DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 24 February 2020, 07 October 2020, 07 January 2021 is/are entered and considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “location identifier” in claims 15, 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “location identifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Specification as originally filed on 25 July 2019 discloses (page 12 line 22-24): “The location identifier may be a location sensor similar in form and function to the location sensor 12 described herein or may be a processor configured to triangulate the location off one or more signals emitted by a device carried by the person 306.”
Accordingly, the location sensor and the processor configured to perform the function are not equivalent structures to each other, or have they been clearly linked to the structure of the “location identifier”. Furthermore, the Specification does not disclose any computer programmed with algorithm or logic code for performing the recited function. MPEP 2181(II)(B) referencing Aristocrat

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 16-19: this/these claim(s) is/are rejected by dependency on parent claim 15, as discussed above and incorporated herein.

Claims 17-18 recites further functions of the “location identifier”, and are therefore rejected for the same rationale as applied to parent claim 15 above, and incorporated herein.

For purposes of applying prior art, Examiner interprets this limitation to recite any structure capable of performing the recited functionality.

Additional clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for monitoring procedural compliance of staff in a facility, the method comprising: 
storing a defined procedure that is to be performed by a person in a room of the facility, wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room; 
identifying a location of a person in a room of the facility over time, including:
triangulating off one or more signals emitted by a device carried by the person; and/or 
transmitting one or more signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room; and 
determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity”.
The step of storing a defined procedure location in a room as a part of a procedure to be performed by a person is literally directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions). This step instructs a person to determine procedure steps for a person to follow.

Finally, the step of determining if the person has visited a location of a room is also directed towards steps that a human would perform to monitor another human being, or themselves.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, storing a location of a room to be visited may be performed by a person either mentally, or with pen and paper.
Similarly, identifying the location of a person at different periods of time may be practically performed by looking at the person and thinking about the result.
Finally, determining whether the person has visited the location in the room may be performed by looking at the stored location, comparing the location with the person, and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 5-14 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
triangulating off one or more signals emitted by a device carried by the person; and/or 
transmitting one or more signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The triangulating of signals from a device carried by the person, and bouncing a signal off a person amounts to adding insignificant extra-solution activity to the abstract idea, such recitation amounts to mere data gathering. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-4 further reciting technique for acquiring a person’s location in a room, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: triangulating off one or more signals emitted by a device carried by the person; and/or transmitting one or more signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Regarding the triangulation of a signal from a device on the person, Baslyman teaches triangulating RTLS from different height to improve accuracy is well-understood, routine, and conventional in the art (page 682 column 1 5.2 Preparation paragraph 1).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-4; reciting additional limitations of using micro wave and antenna to obtain the person’s location in a room, Baslyman teaches using RFID, a form of micro wave and millimeter wave, with antenna (page 669 column 2 3.2 Real-time location systems paragraph 1), and 4 antennas (page 671 column 2 paragraph 2) is well-understood, routine, and conventional in the art.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.


A system for monitoring procedural compliance of staff in a facility, the system comprising: 
a memory for storing a defined procedure that is to be performed by a person in a room of the facility, wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room; 
a location identifier for identifying a location of a person in a room of the facility over time, wherein the location identifier is free from imaging pixels that together can be used to form a visually perceptible image of the room; and 
a controller operatively coupled to the memory and the location identifier, the controller configured to determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity”.
The step of storing a defined procedure location in a room as a part of a procedure to be performed by a person is literally directed towards managing personal behavior or relationships 
The step of identifying a location of a person in a room over time is also directed towards activities that would typically be performed by a human being to monitor the location of another human being, or of themselves.
Finally, the step of determining if the person has visited a location of a room is also directed towards steps that a human would perform to monitor another human being, or themselves.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for generic computer memory recited with a high level of generality to implement the abstract concept, storing a location of a room to be visited may be performed by a person either mentally, or with pen and paper.
Similarly, identifying the location of a person at different periods of time may be practically performed by looking at the person and thinking about the result.
Finally, but for a generic computer recited with a high level of generality to implement the abstract concept, determining whether the person has visited the location in the room may be performed by looking at the stored location, comparing the location with the person, and thinking about the results.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory;
a controller operatively coupled to the memory and the location identifier.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The memory and controller have been recited with a high level of generality in their known capacity to perform generic computer functions as a tool to implement the abstract concept. MPEP 2106.05(f)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 17 further reciting technique for acquiring a person’s location in a room, claim 18 reciting a sensor with refresh rate > 5 cycles per second, claim 19 reciting an environmental sensor, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).

Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory; a controller operatively coupled to the memory and the location identifier; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 17; reciting additional limitations of using micro wave and antenna to obtain the person’s location in a room, Baslyman teaches using RFID, a form of micro wave and millimeter wave, with antenna (page 669 column 2 3.2 Real-time location systems paragraph 1) being well-understood, routine, and conventional in the art), claim 18 reciting > 5 refresh cycles per second, Gauger (20110279261) teaches that RTLS sensors receiving 2-5 transmissions per second is well-understood, routine, and conventional in the art (page 3 paragraph 0038), claim 19 reciting an environmental sensor, Baslyman teaches that using a sensor to measure temperature for storage in the system is well-understood, routine, and conventional in the art (page 669 column 2 last paragraph).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 20 recites:
monitoring procedural compliance of staff in a facility, the method comprising: 
determining when a person is at a defined procedure location in a room of the facility; 
determining a length of time the person is in the defined procedure location; and 
delivering an alert to the person when the person has failed to hover at the defined procedure location for at least a threshold period of time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity”.
The step of determining when a person is at a location in a room is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions). This step instructs a person to determine procedure steps for a person to follow.
The step of identifying a location of a person in a room over time is also directed towards activities that would typically be performed by a human being to monitor the location of another human being, or of themselves.
Finally, the step of determining if the person has visited a location and generating an alert is also directed towards steps that a human would perform to monitor another human being, or themselves.

That is, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, determining if a person is in a room at a particular location for a period of time may be performed by looking at the user and thinking about the results.
Similarly, comparing the person’s time with a threshold and generating an alert may be practically performed in the mind by looking at the person and thinking about the results.
Finally, determining whether the person has visited the location in the room may be performed by looking at the stored location, comparing the location with the person, and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional elements.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include any additional elements, and therefore would not provide significantly more than the abstract concept.
The claim is not patent eligible.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baslyman.

Claim 1: Baslyman teaches:
A method (page 669 column 1 paragraph 2 illustrating a method) for monitoring procedural compliance of staff in a facility (page 669 column 1 System design illustrating monitoring hygiene of a health care provider in a health care setting [considered to be a form of “facility”]), the method comprising: 
storing a defined procedure that is to be performed by a person in a room of the facility (page 647 illustrating a procedure to be performed by a health care provider when entering the patient’s room), wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room (page 674 ID R3, R5, R9-R11 illustrating monitoring the provider’s handwash based on time spent in the room and time spent at the hand sanitizer zone); 
identifying a location of a person in a room of the facility over time (page 647 Table 2 R5 illustrating determining the amount of time spent in the hand sanitizer zone), including:
triangulating off one or more signals emitted by a device carried by the person (page 682 column 1 5.2 Preparation paragraph 1 illustrating triangulating 
transmitting one or more signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room (page 669 column 2 last paragraph to page 670 column 1 paragraph 1, Figure 1 illustrating a location beacon bouncing infrared into the room off of the provider’s RTLS tag); and 
determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room (page 674 Table 2 R9 illustrating determining if the provider has washed their hands based on the amount of time spent at the hand sanitizer zone).

Claim 2: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the location of the person in the room is identified by triangulating off one or more signals emitted by a wearable device carried by the person (page 669 column 2 last paragraph to page 670 column 1 paragraph 1, Figure 1 illustrating a location beacon bouncing infrared into the room off of the provider’s RTLS tag).

Claim 3: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.

wherein the location of the person in the room is identified by an in-room wave radar system that transmits one or more micro-wave or millimeter wave signals into the room and includes a plurality of distributed antenna for receiving a plurality of reflected signals reflected off the person in the room  (page 669 column 2 last paragraph to page 670 column 1 paragraph 1, Figure 1 illustrating a location beacon bouncing infrared into the room off of the provider’s RTLS tag, RFID with IR beacons are considered to be a form of “wave radar system” capable of transmitting “micro-wave” and “millimeter wave” signals).

Claim 4: Baslyman teaches:
The method of claim 3, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the in-room wave radar system comprises a radar device, with the plurality of distributed antenna arranged along four sides of the radar device (page 671 column 2 paragraph 2 illustrating four antennas located along four sides of the RFID reader).

Claim 5: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the one or more conditions of the defined procedure further comprises hovering at the defined procedure location for at least a predetermined procedure time (page 647 Table 2 R5 illustrating time spent at the hand sanitizer zone), and wherein the method further comprises determining whether the person hovers at the defined procedure location for at least the 

Claim 6: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the one or more conditions of the defined procedure further comprises making one or more predefined movements at the defined procedure location (page 682 Figure 10 illustrating the locations of the hand sanitizer zone), and wherein the method further comprises determining whether the person makes the one or more predefined movements at the defined procedure location (page 682 Figure 10, page 674 Table 2 illustrating determining if the provider has been to the hand sanitizer zone).

Claim 8: Baslyman teaches:
The method of claim 6, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the one or more predefined movements include a hand sanitizer pump movement (page 677 column 1 paragraph 1-3, Figure 6 illustrating a sanitizer dispenser with switch and valve used to deliver hand sanitizer data to the system).

Claim 9: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:


Claim 10: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the defined procedure location corresponds to a counter surface in the room (page 682 Figure 10 illustrating a dispenser zone [considered to be a form of “counter surface”, page 677 Figure 6 illustrating a dispenser located on top of a surface [considered to be a form of “counter surface”]).

Claim 11: Baslyman teaches:
The method of claim 10, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the one or more conditions of the defined procedure includes visiting all of the defined procedure locations in the room (page 674 Table 2 illustrating identifying all locations for the providers to visit to satisfy and deactivate the alert).

Claim 12: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
further comprising: 

wherein the one or more conditions include, after entering the room, visiting the defined procedure location in the room before visiting the patient bed (page 674 Table 2 illustrating reminding the provider to visit the hand sanitizer zone before entering the patient zone where the patient’s bed is located).

Claim 14: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman further teaches:
	further comprising providing an alert when one or more conditions of the defined procedure are not met (page 674 Table 2 illustrating providing an alert when the provider fails to follow the hand washing protocol).

Claim 15: Baslyman teaches:
A system (page 674 Table 2 illustrating a system) for monitoring procedural compliance of staff in a facility (page 669 column 1 System design illustrating monitoring hygiene of a health care provider in a health care setting [considered to be a form of “facility”]), the system comprising: 
a memory for storing a defined procedure that is to be performed by a person in a room of the facility (page 647 illustrating a procedure to be performed by a health care provider when entering the patient’s room), wherein the defined procedure includes one or more conditions, 
a location identifier for identifying a location of a person in a room of the facility over time (page 647 Table 2 R5 illustrating determining the amount of time spent in the hand sanitizer zone), wherein the location identifier is free from imaging pixels that together can be used to form a visually perceptible image of the room (page 669 column 2 3.2 RTLS illustrating RFID tags with IR beacons); and 
a controller operatively coupled to the memory and the location identifier, the controller configured to determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room (page 674 Table 2 R9 illustrating determining if the provider has washed their hands based on the amount of time spent at the hand sanitizer zone).

Claim 16: Baslyman teaches:
The system of claim 15, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the defined procedure is unique to one or more of a room type of the room (page 682 Figure 10 illustrating a specific room arrangement, page 677 column 2 4.2.4 Database management system illustrating storing information about different rooms) and/or a classification type of the person (page 682 column 2 paragraph 1 illustrating tracking the type of provider: physician, nurse, doctor, etc., page 674 Table 2 R15 illustrating recording the provider’s type).


The system of claim 15, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the location identifier identifies the location of a person in a room by:
triangulating off one or more signals emitted by a device carried by the person (page 682 column 1 5.2 Preparation paragraph 1 illustrating triangulating the provider’s RTLS device); and/or (this limitation renders the step optional, in the interest of compact prosecution for Applicant, Examiner has applied art thereto)
transmitting one or more signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room (page 669 column 2 last paragraph to page 670 column 1 paragraph 1, Figure 1 illustrating a location beacon bouncing infrared into the room off of the provider’s RTLS tag).

Claim 19: Baslyman teaches:
The system of claim 15, as discussed above and incorporated herein.
Baslyman further teaches:
further comprising one or more environmental sensors (page 669 column 2 last paragraph illustrating a sensor capable of detecting temperature), wherein one or more conditions of the defined procedure is dependent at least in part on a sensed condition of one or more of the environmental sensors (page 669 column 2 last paragraph illustrating triggering an event based on change in temperature, it is noted that the limitation “defined procedure” is broad and may 

Claim 20: Baslyman teaches:
A method (page 669 column 1 paragraph 2 illustrating a method) for monitoring procedural compliance of staff in a facility (page 669 column 1 System design illustrating monitoring hygiene of a health care provider in a health care setting [considered to be a form of “facility”]), the method comprising: 
determining when a person is at a defined procedure location in a room of the facility (page 674 Table 2 R9 illustrating determining if the provider has washed their hands based on the amount of time spent at the hand sanitizer zone); 
determining a length of time the person is in the defined procedure location (page 674 Table 2 R9 illustrating determining if the provider has washed their hands based on the amount of time spent at the hand sanitizer zone); and 
delivering an alert to the person when the person has failed to hover at the defined procedure location for at least a threshold period of time (page 647 Table 2 R5, R9 illustrating determining if the provider has spent adequate time washing their hands and providing a buzzer [considered to be a form of “alert”] to the provider to remind them to wash their hands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baslyman in view of Liu (20180293873).

Claim 7: Baslyman teaches:
The method of claim 6, as discussed above and incorporated herein.
Baslyman further teaches:
wherein the one or more predefined movements include a hand washing movement (page 674 Figure 2 illustrating determining if the provider has washed their hands based on the movement of the provider into the hand sanitizer zone for a specified period of time [considered to be a form of “hand washing movement”]).
Liu further teaches:
wherein the one or more predefined movements include a hand washing movement (page 4 paragraph 0070 illustrating measuring motions of the hands during washing, page 8 paragraph 0092 illustrating RFID tags).
.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baslyman in view of Melker (20100231385).

Claim 13: Baslyman teaches:
The method of claim 1, as discussed above and incorporated herein.
Baslyman does not teach:
wherein the one or more conditions include repeatedly visiting the defined procedure location according to a predefined schedule.
Melker teaches:
wherein the one or more conditions include repeatedly visiting the defined procedure location according to a predefined schedule (page 8 paragraph 0080 illustrating reminding the provider to wash their hands every 10 minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Melker within the embodiment of Baslyman with the motivation of improving patient safety by reminding the provider to wash their hands before touching the patient (Melker; page 8 paragraph 0080).

(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baslyman in view of Gauger.

Claim 18: Baslyman teaches:
The method of claim 15, as discussed above and incorporated herein.
Baslyman further teaches updating tags every few seconds (page 686 column 1 paragraph 1).
Baslyman does not teach:
wherein the location identifier provides an updated location to the controller at a rate of greater than 5 times per second.
Gauger teaches:
wherein the location identifier provides an updated location to the controller at a rate of greater than 5 times per second (page 3 paragraph 0038 illustrating RTLS transmitting 2-8 times per second).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Gauger within the embodiment of Baslyman with the motivation of improving location accuracy by providing a faster data refresh rate (Gauger; page 3 paragraph 0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Infection Control Today (Hand Hygiene Monitoring Technology: Advice for Product Evaluation and Purchasing) teaches existing technical solutions to monitor handwashing (see at least page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626